Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed November 27, 2019. This application is a 371 of PCT/EP2018/063819, filed May 25, 2018 which claims the benefit of FR1754696, filed May 29, 2017. Claims 1-12 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2011/0084940) in view of Harris et al (2015/0331966).  The entire references should be considered.  Cited portions are exemplary and should not be considered the only or a complete teaching.  The rejection is based on the references.
	Regarding claim 1, the mobile device is shown as item 200; the holder is shown as item 50; the object is a finger or a stylus; the movement sensors are shown as items 401-404; the interface plate is shown as the touch surface in item 200; and the transducer is shown as the vibrating unit in item 200.  The steps of the method are described ion paragraphs 17-29, 49-50, 56-58, 66-67, 74, and 82. Lee does not explicitly teach that the transducer exerts a pressure on the interface plate, however, one of ordinary skill in the art would recognize that a mechanical connection is typically required to impart vibrations onto a surface to create waves with a resonant frequency.  Lee does not refer to bending waves or gives details on the transducer or sensor.  Harris in the same field teaches a touch panel that is able to produce and to sense vibrations by generating bending wave and detecting vibrations.  It would have been obvious to combine the references since Harris is merely providing specific details that are missing from the Lee reference.
	Regarding claim 2, both the cited references and applicant’s invention uses sensors to sense vibration.  One of ordinary skill in the art would be aware of various sensor for that purpose.  It would have been obvious that an accelerometer would be suitable since such a sensor 
	Regarding claim 3, Harris teaches the use of a piezoelectric element to provide the vibration and as well as a sensor.  See paragraph 226. 
	Regarding claim 4, it would have been obvious to duplicate parts to replicate the same functions.
	Regarding claim 5, see Lee teaching that the location is determined by detecting the vibration as a function of time.
	Regarding claim 6, the distance between sensors is based on the size of the touch area.  It would have been obvious to use any suitable size panel with distance between the sensors to determine the different touch signals.  The particular distance would have been an obvious engineering choice based on the size of the panels.
	Regarding claims 7-8, Lee and Harris teaches a mobile phone.  The examiner gives Official notice that cell phones includes an emitting circuit in the form of an RF transmitter to send a signal to a remote receiver.  It would have been obvious to include conventional means as suggested by the references.
	Regarding claim 9, it would have been obvious to make the holder removable from the phone to allow the phone to be used conventionally without the bulky holder.  The courts have determining that making integral items separate is obvious.
	Regarding claim 10,. Lee shows an interface plate over an area with a holder.  The size of the holder is considered an obvious engineering choice based on the ergonomics of the system since a variety of sizes would be suitable and a larger size would present a larger touch area that may make the device easier to use.

	Regarding claim 12, see citations for Harris above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Calvarese teaches the use of time difference of arrivals to determine touch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



May 5, 2021